PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/234740
Filing Date: 28 December 2018
Appellant(s): Shelton, IV, et al.



__________________
William E. Crouse
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 11/18/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues the Final Office Action with claims 1-4, 6-12, and 16-21 rejected with the cited prior art Harris et al. (US 20170281177 A1) in view of Huitema et al. (US 20120074198 A1) rejected under pre-AIA  35 U.S.C 103(a) and claims 13-15 rejected with the cited prior art Harris et al.  (US 20170281177 A1) in view of Huitema et al. (US 20120074198 A1) in view of Shelton, IV et al. (US 20170281188 A1) in view of Schwemberger et al. (US 20150297236 A1) and further in view of Bilotti et al. (US RE40237 E).  
With respect to claims 1-4, 6-12, and 16-21 appellant argues that Harris et al. in view of Huitema et al. does not disclose, teach or suggest a surgical stapler staple cartridge having a sloped deck portion with stand-off members protruding from the sloped deck portion.   

1) a sloped deck portion that slopes away at a constant angle from the arcuate slot to the elongate side edge in a direction transverse to a length of the arcuate slot
2) the stand-off members are disposed on the sloped deck portion and collectively terminate distally at a plane orthogonal to the longitudinal axis such that the stand-off members vary in height relative to the sloped deck portion.
With respect to 1) the direction transverse to a length of the arcuate slot - examiner contends - - a length - - is not an orientation in which “direction” can be clearly related.  Since “a length” is not bound or limited to any particular measurement or direction then the phrase “direction transverse to a length” is arbitrary since length is unbound to any orientation.   Thus, in response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., particular transverse direction) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. direction transverse to a length” should be corrected to have the direction transverse to an axis or some relative structure to give clear meaning to what orientation transverse is to be taken.  
Moreover, the arguments contest that there is only one single constant slope from the knife slot and the slope on the deck not stepped.  However, the figures show a stepped type slope with at least 3 different constant slopes, possibly 4 or more, with the first extending from the knife slot beginning at ridge 228 to an edge portion on the deck (see applicants figs. 8-10) then another second slope starting again from the first terminating slope that began at ridge 228 that ends somewhere around 210 then a third slope at 212 and another possibly 4th slope that extends around the end of 212.  See examiner annotation for below for the different slopes -

    PNG
    media_image2.png
    510
    687
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    504
    525
    media_image3.png
    Greyscale

Given what is shown in applicants figures the phrase “a sloped deck portion that slopes away at a constant angle from the arcuate slot to the elongate side edge in a direction transverse to a length of the arcuate slot” is a stepped deck having a “sloped deck portion” that has a constant angle in which a “portion” is arbitrary; so the “sloped deck portion” is any arbitrary slope on the deck.  Given the broadest reasonable interpretation examiner contends Harris et al. discloses a stepped slope 5222 which runs from 5224 to 5226 with (fig. 86) having a sloped deck portion that slopes at a constant angle (fig. 86 or p. 14 Appellants Appeal Brief).  

With respect to 2) the stand-off members are disposed on the sloped deck portion and collectively terminate distally at a plane orthogonal to the longitudinal axis such that the stand-off members vary in height relative to the sloped deck portion -given the broadest reasonable interpretation, examiner contends Harris et al. stand-off members (4618 [0410-0412], figs. 70-74, and/or 5032/5052/5072, figs. 81-83) have portions that vary in height relative to the sloped deck portion and do vary in height relative to the relative to the deck portion and/or sloped deck portions.  
Harris et al. states:  “deck 5222 comprises a "stepped" deck that includes a centrally-disposed cutting slot 5228 that is configured to receive the cutting member. The deck 5222 further comprises a centrally-disposed high deck portion 5224 through which the cutting slot 5228 extends and a low deck portion 5226” [0427].  Harris et al. also states:  “inner deck feature may extend around the entire perimeter of a corresponding inner staple cavity. By employing deck features that have different heights in concentric patterns wherein they are associated with every other cavity may provide more lower pressure tissue gap areas” [0411]

	Huitema et al. teaches a stapler (10) having standoffs (113, 114,115, 215, 315, 415, 515, 615) having a first end feature is integrally connected with the second end feature at a location above the deck with a first outer portion of the deck extending between the first elongate side edge and the first row is recessed relative to a tissue contacting portion of a slot (162/262, [0042-0046]), wherein a second outer portion of the deck 
Given the teachings of Harris et al. to have a curved slot and the standoffs having different features that surround all or some of the cavities and only some or all of the cavities and different heights, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Harris et al.’s deck with having the standoff first end feature is integrally connected with the second end feature at a location above the deck, and a first outer portion of the deck extending between the first elongate side edge and the first row is recessed relative to a tissue 
With respect to claim 19, the last line, the phrase “top surfaces of the stand-off members collectively define a first plane orthogonal to the longitudinal axis, and the sloped side portion of the deck defines a second plane, wherein the first and second planes are non-parallel” is confusing/arbitrary since the longitudinal axis is defined as going along the length of the deck (longest side from proximal end to distal end) and the tops of the stand-off members create a plane parallel to the longitudinal axis.  Do the tops vary in height?  However, since an axis can have numerous arbitrary points taken to intersect a plane then a plane created 
With respect to claims 13-15 appellant argues that Harris et al. in view of Huitema et al. does not disclose, teach or suggest a surgical stapler staple cartridge having a sloped deck portion with stand-off members protruding from the sloped deck portion.   
The structure of the cartridge deck of Harris et al. in view of Huitema et al. in view of Shelton, IV et al. in view of Schwemberger et al. and further in view of Bilotti et al. (US RE40237 E) is argued as failing to have:
1) a mating opening in the deck that communicates with the arcuate knife slot that mates with a pin and 
2) a staple opening that “extends beyond the circular opening in a direction toward a corresponding end of the deck”
Regarding claims 13-15, Harris et al. teaches having a deck with a first outer portion and a second outer portion of the deck are sloped and shows circular opening formed in the deck adjacent to an end of the arcuate slot (figs. 70-86) but fails to explicitly disclose having a circular opening formed in the deck adjacent to an end of the arcuate slot, wherein 
Shelton, IV et al. teaches having a circular opening formed in the deck adjacent to an end of the arcuate slot, wherein the circular opening is configured to slidably receive a pin therethrough, wherein at least one of the staple openings extends beyond the circular opening in a direction toward a corresponding end of the deck (figs. 81-83 show circular openings [0423], figs. 81-83).
Schwemberger et al. teaches a similar stapler (20) having a deck (121/127) with a first outer portion and a second outer portion of the deck are sloped (figs. 8-9) and having a circular opening (143) formed in the deck adjacent to an end of a arcuate slot (30/38, fig. 6), wherein the circular opening is configured to slidably receive a pin (124) therethrough (also pin 125 goes from cartridge to anvil ([0054, 0061], figs. 7-8), wherein at least one of the staple openings extends beyond the circular opening in a direction toward a corresponding end of the deck ([0041, 0043, 0047-0048, 0054, 0061], figs. 7-9 and 28-40).
Bilotti et al. teaches a similar stapler (1) having a deck (26) with a first outer portion and a second outer portion of the deck are sloped (figs. 1-6) 
Given the teachings of Harris et al. to have a curved slot and sloped surfaces on the deck to support tissue to be stapled, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Harris et al.’s deck with having a circular opening formed in the deck adjacent to an end of the arcuate slot, wherein the circular opening is configured to slidably receive a pin therethrough, wherein at least one of the staple openings extends beyond the circular opening in a direction toward a corresponding end of the deck for guiding the clamping of the jaws/deck and anvil as taught by Shelton, IV et al. and further taught and evidenced by Schwemberger et al. and Bilotti et al.
In summary, since the figures show a stepped deck with a plurality of constant slopes and deck features (stand-off members) protruding from the deck, Examiner contends Harris et al. discloses having different deck 
Examiner suggest providing a clear recitation in the claims of where the sloped deck portion begins and ends along with how the stand-off members extends from the sloped deck portion (do the tops vary in height, what direction do the extend further in and etc.).  Absent clear origins/reference points orientations are arbitrary and tend toward confusion.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT F LONG/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:


/SUE LAO/
Primary Examiner                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.